Citation Nr: 9900681	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  94-29 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to an increased evaluation for a low back 
disorder, currently rated as 40 percent disabling.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1943 to April 
1946, from October 1955 to September 1959, from July 1962 to 
July 1964, and from June 1965 to March 1967.

This appeal comes to the Board of Veterans Appeals (Board) 
from December 1991 and later RO decisions that increased the 
evaluation for spondylosis with spondylolisthesis at L5-S1 
from 20 to 40 percent (the veterans only service-connected 
disability) and denied a total rating for compensation 
purposes based on individual unemployability.  The Board 
remanded the case to the RO in February 1997 for additional 
development, and the case was returned to the Board in 1998.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his low back disorder is more 
severe than currently evaluated and prevents him from 
obtaining or maintaining gainful employment.  The 
representative asserts that the veterans VA compensation 
examination in September 1997 was inadequate because the 
examiner was equivocal as to the impairment produced by the 
symptoms of the low back disorder.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the claims for an increased evaluation for the low 
back disorder and a total rating for compensation purposes 
based on individual unemployability.


FINDINGS OF FACT

1.  The veterans low back disorder is manifested primarily 
by pain in the low back and low extremities, severe 
limitation of motion, and X-ray findings of Grade I 
spondylolisthesis and spondylolysis at L5-S1 that produce no 
more than severe functional impairment; persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings with little intermittent relief that 
produce pronounced impairment are not found.

2.  The veterans low back disorder, rated 40 percent, is his 
only service-connected disability; this disability does not 
meet the threshold requirements for a total rating for 
compensation purposes based on individual unemployability.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
Grade I spondylolisthesis and spondylolysis at L5-S1 are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Code 5293 (1998).

2.  The criteria for a total disability evaluation by reason 
of individual unemployability due to the service-connected 
disability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.7, 4.10, 4.16, 4.19, 4.40, 4.45 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from December 1943 to April 
1946, from October 1955 to September 1959, from July 1962 to 
July 1964, and from June 1965 to March 1967.

Service medical records show that the veteran underwent a 
medical board evaluation in December 1966.  He was found 
unfit for duty due to spondylolysis with spondylolisthesis at 
L5 vertebra, bilateral; and a benign lesion of the L5 
vertebra of unknown etiology.  It was noted that the back 
disorder existed prior to entry into service and was 
aggravated by service.

The veteran underwent a VA medical examination in July 1968.  
The diagnosis was spondylolysis with spondylolisthesis at L5-
S1 with degenerative joint disease of apophyseal joints, 
bilaterally, and probable nucleus pulposus at L5-S1.

A September 1968 RO rating decision granted service 
connection for spondylolysis with spondylolisthesis at L5-S1 
and assigned a 40 percent rating, effective from April 1968.

A January 1972 RO rating decision decreased the evaluation 
for the spondylosis with spondylolisthesis at L5-S1 from 40 
to 20 percent, effective from July 1971.  The 20 percent 
rating remained unchanged until hearing officer and rating 
decisions in 1993 increased the evaluation from 20 to 
40 percent, effective from June 1991.

On an application for increased compensation based on 
unemployability dated in June 1991, the veteran reported that 
he had last worked in April 1991.  He reported work 
experience as a machinist and janitor.  He reported 10 years 
of education.

In August 1991, the veteran underwent a VA medical 
examination.  He complained of low back pain radiating to the 
lower extremities, especially the right leg.  He complained 
of numbness of the feet.  Range of motion of the lumbar spine 
was to about 45 degrees of flexion with discomfort, 
dorsiflexion to about 10 degrees, lateral flexion to about 20 
degrees, and rotation to about 45 degrees with great 
discomfort.  There was tenderness upon percussion of the 
spinous process of the lumbar spine, but not of the 
paravertebral muscles.  Deep tendon reflexes were within 
normal limits.  Muscle tone of both lower extremities was 
within normal limits.  Sensory appeared to be intact.  
Neurological examination was essentially within normal 
limits.  The assessment was history of low back injury 
diagnosed as spondylolisthesis and spondylolysis of L5-S1.  
He was recommended for X-rays of the lumbosacral spine.  X-
rays of the lumbosacral spine showed spondylolisthesis at L5-
S1, narrowing of the disc space at L5-S1, narrowing of the 
disc space at L2-3, and spondylosis of the lumbar spine.

A statement from a former employer of the veteran was 
received in November 1991.  It was noted that the veteran did 
janitorial work, that he had last worked for this employer in 
April 1991, and that his failure to show-up for work was the 
reason for the termination of his employment.

The veteran testified at a hearing in January 1993.  His 
testimony was to the effect that he had worsening low back 
pain and that he left his job because he could no longer do 
it.  He stated that he had problems picking up things and 
opening doors.

The veteran underwent a VA examination of his spine in 
February 1993.  He complained of progressive, constant low 
back pain limited to the lumbar spine with radiation into the 
posterior aspect of the thighs.  There was some paraspinal 
tenderness and spasm in the paraspinal muscles of the lumbar 
spine.  Straight leg raising was negative, bilaterally.  Deep 
tendon reflexes were 2 out of 4 and equal, bilaterally, in 
the quadriceps and Achilles tendons with no clonus and 
downgoing plantar reflexes, bilaterally.  His muscle strength 
was 5 over 5 and equal, bilaterally, in the quadriceps, hip 
flexors, hip extensors, hamstrings, plantar flexors, and 
anterior tibialis.  He had no sensory deficits on examination 
to pin prick and light touch.  The musculature of the back 
was somewhat atrophic.  He had no fixed deformities or 
postural abnormalities.  Forward flexion was to 40 degrees, 
backward extension was to 10 degrees, right and left lateral 
flexion were full to 30 degrees, and rotation was full to the 
right and left.  He had pain on the extremes of range of 
motion, especially backwards extension.  X-rays reportedly 
showed moderate spondylosis of the lumbar spine with 
degenerative disc disease.  The diagnosis was chronic low 
back pain with degenerative disc disease and spondylosis of 
the lumbar spine.

The veteran underwent a VA medical examination in September 
1997 pursuant to a February 1997 Board remand of the case to 
the RO in order to determine the severity of his low back 
disorder.  His claims folder was reviewed by the examiner.  
The veteran complained of pain of the low back and of the 
lower extremities that went down both legs into his feet.  A 
history of a MRI (magnetic resonance imaging) of the cervical 
spine one year ago that showed significant cervical 
spondylosis was noted.  He had an extremely unsteady gait, 
but no specific antalgesic component.  He was unable to heel 
and toe walk.  He was unable to forward flex due to lack of 
balance and a tendency to fall over.  Motor function was 5/5 
in both feet, ankles, and knees, but with a very substantial 
intention tremor.  Clonus was negative.  Knee reflexes were 
3+ and symmetrical.  Ankle reflexes were 2+ and symmetrical.  
Lumbar spine range of motion was limited by both balance and 
pain.  Forward flexion was to 10 degrees, extension was to 10 
degrees, left and right lateral bending was to 5 degrees, and 
left and right lateral rotation was 0 degrees.  X-rays of the 
lumbar spine reportedly showed L5-S1 spondylolysis with 
minimal degenerative changes elsewhere in the lumbar spine.  
The assessment was Grade I spondylolisthesis at L5-S1.  It 
was noted that the veterans tremor and balance problems, 
possibly suggestive of a mild myelopathy, were more likely 
related to his neck disorder than to his back disorder.  The 
examiner noted that the veteran had Grade I 
spondylolisthesis, but without focal, sensory or motor loss.  
It was noted that the veteran was profoundly impaired, but 
not from his spondylolisthesis.


B.  Legal Analysis

The veterans claims are well grounded, meaning they are 
plausible.  The Board notes the assertion from the 
representative to the effect that the veterans VA medical 
examination in 1997 was inadequate because the examiner was 
equivocal as to the impairment produced by the low back 
disorder, but a review of the report of this examination 
reveals detailed orthopedic and neurological findings with 
regard to the low back disorder with an opinion from the 
examiner that the veteran has profound impairment that is 
more likely related to a non-service-connected cervical spine 
disorder.  Under the circumstances, the Board finds that the 
report of the 1997 VA examination is adequate for evaluation 
of the veterans low back disorder and that all relevant 
evidence has been obtained with regard to the claims and that 
no further assistance to the veteran is required to comply 
with VAs duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The evidence indicates symptoms of a low back disorder that 
supports the assignment of a 40 percent rating under various 
diagnostic codes, including 5292 and 5294, but these codes 
provide for a maximum schedular rating of 40 percent.  Only 
one schedular rating for the orthopedic symptoms of the 
veterans low back disorder may be assigned in order to avoid 
the principle against the pyramiding of disability 
evaluations.  38 C.F.R. § 4.14 (1998).  Under the 
circumstances in this case, the Board will consider the 
veterans entitlement to a higher rating for the low back 
disorder under diagnostic code 5293.

A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

The veteran testified to the effect that he has worsening 
back pain that produced functional impairment and caused him 
to leave his job, but the evidence does not show that the 
veteran is unable to perform janitorial work due to his 
service-connected low back disorder.  A statement from a 
former employer, received in 1991, indicates that the reason 
his employment was terminated was because he failed to report 
for work after April 1991.

The report of the veterans VA examination in 1991 shows 
complaints of back pain with radiation down the legs, 
tenderness in the area of the lumbar spine, and moderate 
limitation of motion of the lumbar segment of the spine, and 
X-rays revealed spondylolisthesis with spondylolysis at L5-
S1.  There were essentially no neurological deficits 
associated with the low back disorder at that time.  At the 
time of his 1993 VA examination in 1993, there was chronic 
low back pain, tenderness and spasm in the lumbar spine area, 
and moderate limitation of the lumbar spine, but no 
significant neurological deficits were associated with the 
low back condition.  At the 1997 VA examination in 1997, the 
veteran was found to have pain in the low back and legs with 
severe limitation of motion of the lumbar segment of the 
spine.  He also had tremor and balance problems that the 
examiner opined were more likely related to a non-service-
connected cervical spine disorder.

A review of all the evidence reveals that the veteran has 
Grade I spondylolisthesis and spondylolysis at L5-S1 
manifested primarily by pain of the low back and legs, and 
severe limitation of motion of the lumbar segment of the 
spine.  After consideration of the evidence and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 concerning 
functional impairment produced by pain and as required by the 
holding of the United States Court of Veterans Appeals in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds that 
the symptoms associated with the low back condition produce 
no more than severe functional impairment.  The evidence does 
not reveal persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings with 
little intermittent relief associated with the low back 
disorder that produce pronounced impairment.  Hence, the 
preponderance of the evidence is against the claim for an 
increased evaluation for the low back disorder, and the claim 
is denied.

Since the preponderance of the evidence is against the claim 
for an increased evaluation for the low back disorder, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

With regard to the claim for a total rating for compensation 
purposes based on individual unemployability, the evidence 
shows that the veteran has one service-connected disability, 
the low back disorder, rated 40 percent.  A total disability 
rating (100 percent) for compensation may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation without regard to advancing 
age as a result of a single service-connected disability 
ratable at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combine rating to 
70 percent or more.  This includes consideration of such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (1997).

The Board is aware that the veteran has substantial 
disablement due to a cervical spine disorder, but service 
connection has not been established for this condition and 
only the impairment produced by the service-connected low 
back disorder may be considered in determining his 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  As noted above, the service-
connected low back disorder warrants no more than a 
40 percent rating.

Since the veterans service-connected low back disorder does 
not have an evaluation that meets the percentage requirement 
for a total rating for compensation purposes based on 
individual unemployability, he does not meet the threshold 
requirements for the requested benefit.  Hence, the claim for 
a total rating for compensation purposes based on individual 
unemployability is denied.  The RO did not find that the 
veteran was unemployable by reason of this disability, and 
declined to forward the case to the Director of the 
Compensation and Pension Service for extraschedular 
consideration as permitted under 38 C.F.R. § 4.16(b).  As the 
medical evidence suggests that the veterans profound 
functional impairment does not arise from his service-
connected low back disability, the Board agrees that there 
are no exceptional or unusual circumstances warranting such 
referral.

ORDER

An increased evaluation for the low back disorder is denied.

A total rating for compensation purposes based on individual 
unemployability is denied.

		
	J. E. DAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
